Citation Nr: 1001876	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to November 9, 2005 
for the granting of service connection for a left wrist 
(nondominant) shell fragment wound with retained foreign 
body.  


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2007, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.   


FINDING OF FACT

On October 5, 2004, the Veteran filed an informal claim for 
service connection for a left wrist (nondominant) shell 
fragment wound with retained foreign body.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 
5, 2004, for the grant of service connection for a left wrist 
(nondominant) shell fragment wound with retained foreign body 
are met. 38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue in this case (entitlement to assignment of an 
earlier effective date) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
January 2006), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the appellant 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The January 2006 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a June 2006 correspondence that fully 
complies with Dingess.  Moreover, the RO also advised the 
Veteran of the laws regarding effective dates in its June 
2008 statement of the case.  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in March 2006, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Effective Dates

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

Under 38 U.S.C.A. § 5101(a) (West 2002), a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2006).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

The Board notes that the Veteran has not indicated why he 
believes an earlier effective date (EED) is warranted.  He 
also has not indicated the date he believes should be the 
proper effective date for service connection.  

In May 1970, the Veteran filed service connection claims for 
shell fragment wounds to the right thigh, left knee, and 
finger of his left hand.  He failed to file a claim for his 
left wrist.  Service connection was granted for his right 
thigh, left knee, and finger of his left hand by way of a 
June 1970 rating decision.  

In January 2004, the Veteran filed increased rating claims 
for shrapnel wounds to his left knee and right leg.  He also 
filed a service connection claim for post traumatic stress 
disorder (PTSD).  The Board notes that in support of his PTSD 
claim, the Veteran submitted a September 2004 correspondence 
(received October 5, 2004) in which he stated that "I had 
forgotten about the first time I was wounded until I looked 
through my records.  I was hit in the left wrist.  There was 
no shrapnel in it.  It just knocked the skin off my wrist."  
It is not clear that the Veteran was seeking service 
connection for a left wrist disability at the time of the 
letter received on October 5, 2004.  However, in viewing the 
statement in the light most favorable to the Veteran, the 
Board finds that the October 5, 2004, letter arguably 
constitutes an informal service connection claim.  As such, 
the effective date of service connection should be the date 
that the informal claim was received.  

A veteran must assert a claim either expressly or impliedly.  
VA is not required to conjure up issues not raised by the 
claimant.  Brannon v. West, 12 Vet.App. 32, 35 (1998).  The 
Board is unable to find any communication prior to October 5, 
2004, which constitutes either a formal or an informal claim 
of service connection for a left wrist (nondominant) shell 
fragment wound with retained foreign body.  He had filed 
prior claims with VA, but in none of those claims did he 
mention any left wrist disability.  




ORDER

An effective date of October 5, 2004, is warranted for 
service connection of a left wrist (nondominant) shell 
fragment wound with retained foreign body.  To this extent, 
the appeal is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


